Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s arguments see pages 6-9 filed on 02/03/22, with respect to the rejection(s) of claim(s) under 102(a)(1) and 103 have been fully considered but are not persuasive.	
2.          With respect to applicant’s remarks regarding rejected claims on pages 6-7, the examiner respectfully disagrees.  Applicants argue “Loi does not disclose that a waveguide is arranged in or above the dielectric. The expression “waveguide” refers to a region that is configured to guide radiation… Loi does not describe that the transparent regions 7A and 7B are configured to guide the radiation emitted by the light source 5. The transparent regions 7A and 7B rather do not hinder the propagation of the radiation and do not influence the propagation of the radiation in any way”.  Again, the Examiner would like to point out that any device/element/material (such as a duct, coaxial cable, glass, fiber, air, region …) designed to confine, direct, conduct, transmit … the propagation of electromagnetic waves (such as light beam, laser, radiation, wavelength …) is not different from a waveguide.  Therefore, the above argument is not acceptable.  
        The following are some definitions for the wording “waveguide”:
https://www.ahdictionary.com/word/search.html?q=waveguide
       A structure of conductive or dielectric material boundaries used to guide high-frequency electromagnetic and acoustic waves.
 https://www.collinsdictionary.com/dictionary/english/waveguide
          a solid rod of dielectric or a hollow metal tube, usually of rectangular cross section, used as a path to guide microwaves
          a conduit, as a metal tube, coaxial cable, or strand of glass fibers, used as a conductor or directional transmitter for various kinds of electromagnetic waves
 https://www.vocabulary.com/dictionary/waveguide
            a hollow metal conductor that provides a path to guide microwaves; used in radar
 https://en.wiktionary.org/wiki/waveguide
A structure which guides waves, such as electromagnetic waves, light, or sound waves.

           According to the following figure 1, Loi clearly disclosed that light beam D, emitted from light source 5, goes straight, and received by photodetector 6.  In the other words, light beam D is guided/transmitted/conducted by the transparent material inside the optical cavity 16A and 16B from light source 5 to the photodetector 6.  Moreover, according to the above definitions, any structure which guides waves is not different from a waveguide.  Therefore, Loi has disclosed the limitation “a waveguide”. 
3.         The limitation in Applicant’s argument on page 7, lines 9-15 must be added into the claims in order to be considered.
4.	Applicants argue “Furthermore, Applicant submits that Loi also does not disclose that a waveguide traverses a through-substrate via. First, the transparent regions and the detection area of Loi cannot be regarded as waveguides. Second, Loi does not disclose a component that traverses the sample chamber and is also arranged adjacent to the sample chamber.”  This is not acceptable. 
          First, as disclosed in paragraphs 2 above, the following figure 1, transparent material 7A, 7B, and region C are not different from waveguides.
        Second, Loi disclosed clearly that “the waveguide traverses the through substrate”, (the following figure 1, transparent materials 7A, 7B, is not different from a waveguide traverses the through substrate 20), “via at a location between the portion and further portion”, (the following figure 1, the portion E, and further portion F).  
5.         The limitation in Applicant’s argument on page 7, lines 26-29 must be added into the claims in order to be considered.
6.        With respect to applicant’s remarks regarding rejected claims 2, 3, 9, 10 on page 8, because the claims are depended on rejected claim 1, therefore these claims cannot not be allowable.  
          New rejection is for new claims 16, 17.  
          Grounds for the rejection of claims are provided below as necessitated by amendment.















[AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (A1)][AltContent: textbox (A)][AltContent: textbox (B1)][AltContent: textbox (B)]
    PNG
    media_image1.png
    228
    503
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.          Claim(s) 1, 4-8, 11, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Loi et al. (Pub. No. 2016/0077218). Hereafter “Loi”.
            Regarding Claim(s) 1, Loi teaches 
           a substrate, (figure 1, element 20),
           a photodetector, (figure 1, element 6),
           a dielectric on or above the substrate, (figure 1, elements 3A, 3B), 
          a source of electromagnetic radiation, (figure 1, element 5), and 
          a through-substrate via in the substrate, (figure 1, chamber 4 is not different from a through-substrate via),
          the through-substrate via; is exposed to an environment, (figure 1, chamber 4 is not different from a through-substrate via, and chamber 4 is exposed to an environment), 
          a waveguide is arranged in or above the dielectric, electromagnetic radiation from the source of electromagnetic radiation being coupled into a portion of the waveguide, (above figure 1, optical element 8 or transparent material 7A, 7B, and region C which guides light beam 12 is not different from a waveguide, dielectric material 3A, 3B.  Please see the explanation in paragraphs 4 above, and paragraphs 3-5 of the previous Final Office Action mailed 12/10/21),
          a further portion of the waveguide is arranged at the photodetector, and the waveguide traverses the through-substrate via at a location between the portion and the further portion, (above figure 1, transparent materials 7A, 7B, is not different from a waveguide traverses the through substrate 20, with the portion E, and further portion F.  Please see the explanation in paragraph 4 above),

            Regarding Claim(s) 4, Loi teaches the source of electromagnetic radiation is integrated in the substrate or in the dielectric, (figure 1, light source 5 is integrated in the body 2 of the substrate 20).

            Regarding Claim 6, Loi teaches the photodetector is integrated in the substrate, (figure 1, the photodetector 6 is integrated in the body 2 of substrate 20).

            Regarding Claim 7, Loi teaches an integrated circuit formed in the substrate, the integrated circuit being configured for an operation of the photodetector (figure 1, element 18; [0037, 0042, 0139]).

            Regarding Claim 8, Loi teaches a grating in the portion of the waveguide where the electromagnetic radiation is coupled into the waveguide, and a further grating in the further portion of the waveguide opposite the photodetector, ([0041, 0104]; figure 5, element 11).

            Regarding Claim 11, Loi teaches a further substrate, the substrate being arranged on the further substrate, and a duct in the further substrate prolonging the through-substrate via, (figure 1, chamber 4 is not different from a through-substrate via in the substrate 20, and chamber 4 is not different from a duct in the further substrate 20).

            Regarding Claim 14, Loi teaches a fan or pump in the further substrate, (figure 2 air pump).  The limitation “the fan or pump being configured to generate a gas flow through the through-substrate via” is just an intended used.

            Regarding Claim 15, Loi teaches the gas flow is modulated by a geometry of the through-substrate via and by an operation of the fan or pump, (abstract, [0010, 0011, 0044]).

            Regarding Claim 16, Loi teaches 
            a substrate, (figure 1, element 20);
            a photodetector, (figure 1, element 6);
            a dielectric on or above the substrate, (figure 1, elements 3A, 3B);
            a source of electromagnetic radiation, (figure 1, element 5); 
            a through-substrate via in the substrate; (figure 1, chamber 4 is not different from a through-substrate via);
            a waveguide comprising a first portion and a second portion, wherein the waveguide is arranged in or above the dielectric and the electromagnetic radiation from the source of electromagnetic radiation is coupled into the first portion of the waveguide, (above figure 1, transparent materials 7A, 7B, is not different from a waveguide traverses the through substrate 20, with the first portion E, and second portion F,  elements 3A, 3B is not different from dielectric on or above the substrate 20.  Please see the explanation in paragraph 4 above, and paragraphs 3-5 of the previous Final Office Action mailed 12/10/21);
            a first grating in the portion of the waveguide where the electromagnetic radiation is coupled into the waveguide, ([0041, 0104]; figures 1, 5, element 11), figures 1, 19, 20, grids 10, 11 are not different from gratings);
            a second grating in the second portion of the waveguide opposite the photodetector, (figures 19, 20, grids 10, 11 are not different from first grating and second grating, both gratings are in the first and the second portion of the waveguide of detection area 68),
            wherein
            the second portion of the waveguide is arranged at the photodetector, and the through-substrate via is exposed to an environment and the waveguide traverses the through-substrate via at a location between the first portion and the second portion, (above figure 1, transparent materials 7A, 7B, is not different from a waveguide traverses the through substrate 20, with the first portion E, and second portion F.  Please see the explanation in paragraph 4 above).

            Regarding Claim 17, Loi teaches 
            a substrate, (figure 1, element 20);
            a photodetector, (figure 1, element 6); 
            a dielectric on or above the substrate, (figure 1, elements 3A, 3B);
            a source of electromagnetic radiation, (figure 1, element 5); 
            a through-substrate via in the substrate, (figure 1, chamber 4 is not different from a through-substrate via); and
            a waveguide comprising a first portion, a second portion, (above figure 1, the first portion E, and second portion F), and a material on which particles are absorbed, ([0010]), wherein the waveguide is arranged in or above the dielectric and electromagnetic radiation from the source of electromagnetic radiation is coupled into the first portion of the waveguide, (above figure 1, transparent materials 7A, 7B, is not different from a waveguide traverses the through substrate 20, with the first portion E, and second portion F,  elements 3A, 3B is not different from dielectric on or above the substrate 20.  Please see the explanation in paragraph 4 above, and paragraphs 3-5 of the previous Final Office Action mailed 12/10/21);
             wherein
             the second portion of the waveguide is arranged at the photodetector, and the through-substrate via is exposed to an environment, the waveguide traverses the through-substrate via at a location between the first portion and the second portion, and the particles are absorbed on the waveguide inside the through-substrate via, (above figure 1, transparent materials 7A, 7B, is not different from a waveguide traverses the through substrate 20, with the first portion E, and second portion F, particles are absorbed on the waveguide of region C.  Please see the explanation in paragraph 4 above).

Claim Rejections - 35 USC § 103
10.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

12.          Claim(s) 2, 3, 5, 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi et al. (Pub. No. 2016/0077218) in view of Zhan et al. (U.S. Pub. No. 2016/0370282). Hereafter “Loi” and “Zhan”. 

            Regarding Claim 5, Loi teaches all the limitations of claim 1 as stated above except for the source of electromagnetic radiation is a vertical-cavity surface-emitting laser.  Loi teaches a laser-emitting, ([0037, 0111]).   Further, Loi’s Figure 1, light source 5 is an emitting laser source having a vertical-cavity surface.  Therefore, Loi’s laser is not different from a vertical-cavity surface-emitting laser.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the laser means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.

            Regarding Claims 2, 3, Loi teaches all the limitations of claim 1 as stated above except for a plurality of individual waveguides arranged in parallel and laterally with respect to one another, each of the individual waveguides traversing the through-substrate via, and a plurality of individual waveguides arranged in parallel and on different levels above the substrate.  Zhan teaches for a plurality of individual waveguides arranged in parallel and laterally with respect to one another, on different levels above the substrate, each of the individual waveguides traversing the through-substrate via, (Figures 1, 2, plurality of individual waveguides 18, traversing the hollow in substrate 12). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Loi by having plurality of individual waveguides in order to implement the detector with low loss due to principles of total internal reflection, (Zhan, [0013]).

            Regarding Claim 9, Loi teaches a further through-substrate via in the substrate, conduit connecting the through-substrate via and the further through-substrate, (figure 1, chamber 4 is not different from a through-substrate via in the substrate 20, detection cavity 4A is not different from conduit connecting the through-substrate via and the further through-substrate).
           Although Loi does not teach a plurality of individual waveguides forming the waveguide, the individual waveguides traversing the through-substrate via, the further through-substrate via, or both the through-substrate via and the further through-substrate via, Zhan teaches (Figures 1, 2, plurality of individual waveguides 18, traversing the hollow in substrate 12).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Loi by having plurality of individual waveguides in order to implement the detector with low loss due to principles of total internal reflection, (Zhan, [0013]).

            Regarding Claim 10, Loi teaches the through-substrate via and the further through-substrate via have different dimensions along directions of the individual waveguides, (figure 1, chamber 4 is not different from a through-substrate via in the substrate 20 have different dimensions).
Allowable Subject Matter
13.          Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The allowable Subject matter was indicated in office Action mailed on 08/03/21.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
July 19, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877